United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.C., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1760
Issued: March 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 9, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated February 25, 2008 denying her request for merit review.
The Office’s last merit decision of record was a March 9, 2006 decision denying appellant’s
claim for wage-loss compensation. Because more than one year has elapsed between the last
merit decision and the filing of this appeal, the Board lacks jurisdiction to review the merits of
this claim.1
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
This is the third appeal before the Board. On October 29, 2002 the Board affirmed the
denial of appellant’s claim for a recurrence of disability.2 The Board found the evidence
insufficient to support her claimed period of disability. In a June 12, 2007 decision, the Board3
affirmed the Office decisions of March 9 and November 14, 2006. The Office found that
appellant failed to establish that she was disabled for work or entitled to wage-loss compensation
for the period March 19, 2002 through August 30, 2004. It also denied appellant’s request for
further merit review of her claim pursuant to 5 U.S.C. § 8128(a). The facts and the history of the
case are set forth in the Board’s prior decisions and incorporated by reference.4
In a letter dated January 18, 2008, appellant requested reconsideration. The evidence
relevant to her reconsideration request includes: previously submitted medical reports and
factual evidence from 2002 to 2005; physical therapy reports for the period June 14 to
August 16, 2007; reports dated June 26 and July 26, 2007 by Dr. Mirza Baig, an examining
physician, regarding appellant’s left shoulder condition; an August 27, 2007 report by
Dr. Tariq Niazi, an examining physician; and a September 7, 2007 magnetic resonance imaging
(MRI) scan of the left shoulder.
On June 26, 2007 Dr. Baig provided findings from a physical examination and left
shoulder subacrominal impingement. She noted that appellant had markedly restricted range of
motion in her left shoulder. Dr. Baig, in her July 26, 2007 report, diagnosed left shoulder
adhesive capsulitis and provided findings from a physical examination. She noted that appellant
had restricted left shoulder range of motion.
On August 26, 2007 Dr. Niazi reported physical examination findings and diagnosed left
shoulder adhesive capsulitis. He noted that appellant continued to have restricted range of
motion in her left shoulder.
In an February 25, 2008 decision, the Office denied appellant’s request for further review
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

2

Docket No. 03-713 (issued October 29, 2002).

3

Docket No. 07-395 (issued June 12, 2007).

4

On March 19, 2002 appellant, then a 74-year-old clerk, aggravated a preexisting back subluxation while
carrying empty buckets and lifting boxes. The Office accepted the claim for a thoracic subluxation, left shoulder
adhesive capsulitis, left shoulder osteoarthritis and left shoulder enthesopathy. Appellant stopped work on
March 21, 2002. The employing establishment terminated her employment effective June 14, 2002 because she was
absent without leave (AWOL) following the working injury for an extended period of time. Appellant filed a
recurrence claim on July 24, 2002 and a claim for wage-loss compensation (Form CA-7) for the period March 20 to
June 19, 2002.

2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act5 provides that the Office may review an
award for or against payment of compensation at any time on its own motion or upon
application.6 The employee shall exercise this right through a request to the district Office. The
request, along with the supporting statements and evidence, is called the application for
reconsideration.7
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.8
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.9 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.10
ANALYSIS
In connection with appellant’s January 18, 2008 reconsideration request, she submitted
reports dated June 26 and July 26, 2007 by Dr. Baig, an examining physician; an August 27,
2007 report by Dr. Niazi; and a September 7, 2007 MRI scan of the left shoulder. These reports
all diagnosed a left shoulder condition.
However, the submission of these reports does not require reopening of appellant’s claim
for merit review because they are not relevant to the main issues of the present case, which is
whether she was totally disabled for the period March 19, 2002 through August 30, 2004 due to
her accepted employment injuries.11 Neither Dr. Baig nor Dr. Niazi provided any opinion that
5

5 U.S.C. § 8101 et seq.

6

Id. at § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006).

7

20 C.F.R. § 10.605.

8

Id. at § 10.606. See Susan A. Filkins, 57 ECAB 630 (2006).

9

Id. at § 10.607(a). See Joseph R. Santos, 57 ECAB 554 (2006).

10

20 C.F.R. § 10.608(b). See Candace A. Karkoff, 56 ECAB 622 (2005).

11

M.E., 58 ECAB ___ (Docket No. 07-1189, issued September 20, 2007).

3

appellant sustained a recurrence of total disability on or after March 19, 2002 due to her accepted
employment injuries. Appellant also resubmitted medical and factual evidence from 2002 to
2005. The Board has held that evidence that repeats or duplicates that already of record does not
constitute a basis for reopening a claim for merit review.12
Appellant has not submitted any relevant and pertinent new evidence, advanced a legal
argument not previously considered by the Office nor argued that the Office erroneously
interpreted a specific point of law. Thus, she has not met the criteria to have the Office reopen
her case for review on the merits.13
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 25, 2008 is affirmed.
Issued: March 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
12

See L.H., 59 ECAB ___ (Docket No. 07-1191, issued December 10, 2007); James E. Norris, 52 ECAB
93 (2000).
13

See supra note 11 (when an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration without reopening
the case for a review on the merits).

4

